DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4, lines 2-6, recites “the fixing member has: a second fixing portion which locks and fixes the other end of the return spring when the throttle lever is rotated in the forward direction; and a first fixing portion which locks and fixes the one end of the return spring when the throttle lever is rotated in the reverse direction” which should be changed to --the fixing member has: a first fixing portion which locks and fixes the one end of the return spring when the throttle lever is rotated in the reverse direction; and a second fixing portion which locks and fixes the other end of the return spring when the throttle lever is rotated in the forward direction-- because the first fixing portion should be claimed before the second fixing portion. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the shaft member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the operating load generating unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the operating load generating unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the operating load generating unit" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2011/0162478 A1).
Regarding claim 1, Suzuki discloses a throttle operating device comprising:
a fixing member (the member that 5 is attached to in Figures 7 and 9) which is fixed to a vicinity of a grip (G) formed at a tip of a handlebar (H) of a transport;
a throttle lever (1) which is attached and extending from the fixing member, and the throttle lever configured to be rotated while the grip is gripped; and
a detection sensor (4) which is disposed on the fixing member and is configured to detect a rotational operation angle of the throttle lever (4 is molded with 5, and 5 is viewed as being on the member that it is attached to in Figures 7 and 9), wherein:
a drive source (an engine) of the transport is configured to be controlled based on the rotational operation angle of the throttle lever detected by the detection sensor; and
the throttle lever is configured to be rotated in a forward direction (the direction from Figure 6 to Figure 3) and a reverse direction (the direction from Figure 3 to Figure 6);
when the throttle lever is rotated in the forward direction, the drive source of the transport can be controlled (rotation of element 1 in the forward direction signals the engine to throttle up); and
**[when the throttle lever is rotated in the reverse direction, a predetermined device mounted on the transport can be operated or an operation of the predetermined device can be stopped]**.
Regarding claim 2, Suzuki discloses a shaft member (L1, L2) which is connected to the throttle lever and rotates around an axis (the axial centerline of L) in response to a rotational operation of the throttle lever; and
a magnet (3) which is attached to the shaft member (3 is attached to L1 in Figure 7),
wherein the detection sensor is attached at a position corresponding to the magnet, is configured to detect the rotational operation angle of the throttle lever based on a magnetic change of the magnet rotating in response to the throttle lever, and is configured to detect the rotational operation of the throttle lever in the forward direction and the reverse direction (see Paragraph 0039).
Regarding claim 5, Suzuki discloses a resistance force applying unit (friction is created by movement of the coils of 6 and 7 thus forms a resistance force applying unit that generates friction) configured to generate friction during the rotational operation of the throttle lever in the forward direction and the reverse direction to apply a resistance force.
Regarding claim 6, Suzuki discloses that a cover member (2) covering an opening (see Figure 9) of the fixing member is provided and the detection sensor is attached to the cover member at a position corresponding to the magnet (the phrase “attached to” is broad enough to encompass two elements being connected to each other via an intermediary element).
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claims 7, 8, and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 4, and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oshiro (US 2022/0178312 A1, US 2022/0178313 A1, and US 2022/0179442 A1) discloses a similar invention to the current application in that the invention(s) of Oshiro include throttle operating devices, fixing members, handlebars, throttle levers, sensors, drive sources, shafts, magnets, return springs, locking members, etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656